Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 1 of 8 PageID #: 4889




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                             --------------------------X                         FILED
                                                                              IN CLERK'S OFFICE
 PATRICK SAGET, SABINA BADIO FLORIAL,                                     US DISTRICT COURT E.D.N.Y.
 NAiSCHA VILME, GERALD MICHAUD,
 BEATRICE BELIARD, RACHELLE GUIRAND,                                      *     JAN 10 2019       *
 JEAN CLAUDE MOMPOINT, YOLNICK JEUNE,
 GUERLINE FRANCOIS, LEOMA PIERRE, HAiTI                                    ROOKLYN OFFICE
 LIBERTE, and FAMILY ACTION NETWORK
 MOVEMENT, INC.,

                                 Plaintiffs,                ORDE
                                                            18-CV-1 99 (WFK) (ST)
                        V.

 DONALD TRUMP, President of the United
 States of America, UNITED STATES OF
 AMERICA, DEPARTMENT OF HOMELAND
 SECURITY, KIRSTJEN NIELSEN, Secretary
 of Homeland Security, and ELAINE C. DUKE,
 Deputy Secretary of Homeland Security,

                    Defendants.
      - - - - -----------X

 WILLIAM F. KUNTZ, II, United States District Judge:

        The parties dispute whether, and to what extent, this Court s~ould admit the deposition

 transcripts of Kathryn Anderson, Robert Law, Francis Cissna, Donalh Neufeld, and Kathy
                                                                      I

 Kovarik, all of whom are employees of Defendant Department of Hdmeland
                                                                 I
                                                                        Secwity. Plaintiffs
                                                                      I


 seek to admit only designated portions of the witnesses' depositions. Joint Pre-Trial Order, ECF

 Dkt. No. 119, at 9-18. Defendants, on the other hand, would wholly bar the use of this

 testimony under the "Record Rule." Id. at 8, 18. Should this court       netheless admit the

 portions of the depositions designated by Plaintiffs over Defendants' Record Rule objection,

 Defendants move to admit the entire deposition transcripts and corre ponding video into

 evidence. Id. at 18.




                                                  1
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 2 of 8 PageID #: 4890




         Plaintiffs object to Defendants' motion to tender the entire delosition transcripts into

 evidence on the basis that Defendants should make their witnesses-all government
                                                                             I




 employees-available at trial, as is within their power. Id. at 18. Dlendants respond they are

 entitled to designate their witnesses' deposition testimony in accord ce with Federal Rules of
                                                                             I

 Civil Procedure 32 and 45. Notably, this Court has already permittei discovery and admitted

 evidence from outside of the administrative record for the purposes    i        facilitating its bench trial.

 See, e.g., Order, ECF Dkt. No. 77. As a result, this memorandum wil} address only the parties'
                                                                             I

 Rule 32 and 45 arguments.

         This Court concludes, based on the language of Rules 32 and 45, that it will admit the

 entire deposition transcripts.

                                        APPLICABLE LAW

         Rules 32 and 45 regulate the use of depositions in court proc edings and the Court's

 subpoena power, respectively. Rule 45(c)(l) enumerates the subpoeaa power of federal courts,

 providing in relevant part:                                            lI



           A subpoena may command a person to attend a trial, heari g, or deposition
           only as follows: (A) within 100 miles of where the person tesides, is
           employed, or regularly transacts business in person; or (B) ;within the state
           where the person resides, is employed, or regularly transac s business in
           person, if the person: (i) is a party or party's officer; or (ii) is commanded to
           attend a trial and would not incur substantial expense.

 Fed. R. Civ. P. 45(c)(l).
                                                                         i




        Importantly, Rule 45 was amended in 2013 to resolve a split Fong federal courts across

 the nation (and even some within the same judicial district) as to the !Rule's applicability to

 subpoenaing parties and party officers who reside or transact businds outside the 100-mile

 subpoena radius of the trial court. See Fed. R. Civ. P. 45(c) adviso1 committee's note to 2013

 amendment. Prior to 2013, though Rule 45 appeared to limit the sullpoena power "only [to an
                                                                         I




                                                   2
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 3 of 8 PageID #: 4891




  area] ... within 100 miles of the place of trial," it expressly required courts to quash requests for
                                                                        I




  subpoena only where such requests required a person who was neitner a party nor party officer
                                                                            I




  to travel more than 100 miles from their domicile or place of employment. Fed. R. Civ. P. 45(c)
                                                                                I




  (amended 2013). Thus, although some courts viewed Rule 45 as ve~ting in them authority to
                                                                                I
  compel party officers to testify no matter their distance from the trii court, see In re Vioxx

  Products Liability Litigation, 438 F. Supp. 2d 664 (E.D. La. 2006), rthers held Rule 45 did not

  authorize courts to require attendance of parties and party officers a~ trial when they would have
                                                                                    I
  to travel more than 100 miles, see, e.g., Johnson v. Big Lots Stores, inc., 251 F.R.D. 213 (E.D.

  La. 2008); see also Chao v. Tyson Foods, 255 F.R.D. 556 (N.D. Ala( 2009). The 2013

  Amendments resolved the Rule's ambiguities in favor of the latter irlterpretation: The 100-mile
                                                                                    I
  and state radii now apply to party and non-party alike. As the commbnts to the Rule provide,

  "Rule 45(c)(l)(A) does not authorize a subpoena for trial to require jparty or party officer to

  travel more than 100 miles unless the party or party officer resides, i employed, or regularly
                                                                                    I
  transacts business in person in the state." Fed. R. Civ. P. 45(c) advisrry committee's note to

  2013 amendment.                                                                       I


                                                                                        I
         Though a party may not compel the attendance at trial of any ~tness more than 100
                                                                                        I




  miles from, or otherwise outside the state of, the trial court, a party ~ay compel a witness to sit

  for a deposition and designate that witness's deposition testimony fo, use at trial. Per Rule 32:

            A party may use for any purpose the deposition of a witnesf, whether or not
            a party, if the court finds ... that the witness is more than 1\00 miles from the
            place of hearing or trial or is outside the United States, unless it appears that
            the witness's absence was procured by the party offering th~ deposition [or] .
            . . ; that the party offering the deposition could not procure the witness's
            attendance by subpoena . . . .                                              j
 Fed. R. Civ. P. 32(a)(4)(B), (D). Should one party seek to introduce nly part of a witness's
                                                                                            I
 deposition, the Rules provide "an adverse party may require the offer1r to introduce other parts

                                                    3                                       I
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 4 of 8 PageID #: 4892




 that in fairness should be considered with the part introduced, and an1 party may itself introduce

 any other parts." Fed. R. Civ. P. 32(a)(6). The Second Circuit has s~ggested in at least one case

 that under Rule 32(a)(6), courts should permit parties to supplement deposition testimony

 designated by their opponents. See In re Sims, 534 F.3d 117, 141 (2

                                           ARGUMENTS

        As noted above, the parties dispute whether this Court shoul admit the deposition

 transcripts of Kathryn Anderson, Robert Law, Francis Cissna, Donal Neufeld, and Kathy

 Kovarik, all of whom are employees of Defendant Department of Ho eland Security.

         1. Arguments in Favor of Plaintiffs' Position

        Plaintiffs objects to Defendants' proposal to introduce their e ployee-witnesses'

 deposition transcripts and would instead prefer that Defendants brin their employees as live

 witnesses. Plaintiffs argue that because the witnesses are "current e~ployees of the Defendant

 Department of Homeland Security ... they are not unavailable to De:fendants within the meaning
                                                                         I




 of Federal Rule of Civil Procedure 32(a)(4)." Joint Pre-Trial Order, ECF Dkt. No. 119, at 18.

 Plaintiffs do not, however, provide any case law in support of this prfposition. Rather, Plaintiffs

 cite only a District of Alaska case for the proposition that '" a party cannot offer its own witness'

 substantive testimony by deposition unless the witness is dead or oth~rwise unavailable for

 trial."' Id. (quoting U.S. ex rel. Poong Lim/Pert Joint Venture v.   Dit    Pac./Ghemm Joint

 Venture, A03-290-CV(JWS), 2005 WL 3047864, at *1 (D. Alaska lov. 10, 2005)). As

 highlighted above, however, the extent of the Court's subpoena pow r is, in fact, grounds for

 unavailability under Rule 32(a)(4)(D).




                                                   4
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 5 of 8 PageID #: 4893




         Plaintiffs do not argue Defendants have procured the unavail~bility of its witnesses. Nor

 do Plaintiffs respond to Defendants' argument that the witnesses wh1m Plaintiffs deposed are

 outside of this Court's subpoena power pursuant to Rule 45(c)(l).1

         Plaintiffs could have noted that courts may fashion adverse in erence instructions when a

 party fails to call a witness whose testimony may be "material" and ho is "'peculiarly within

 the control of that party."' United States v. Caccia, 122 F.3d 136, 13 (2d Cir. 1997) (quoting

 United States v. Torres, 845 F.2d 1165, 1169 (2d Cir. 1988)). As th Second Circuit has

 explained, "[i]n such circumstances, it is more likely than not that thi testimony of an uncalled

 witness would have been unfavorable to the party with such control, · d a jury may reasonably

 draw such an inference." Id. at 138-39. Thus, under Second Circuit authority, this Court, as

 finder of fact, would be within its rights to draw an adverse inferenc based on Defendants'

 failure to procure its witnesses for trial. The witnesses are all emplo ees of Defendant

 Department of Homeland Security and it appears that their testimon would yield highly

 pertinent information.

         Similarly, Plaintiffs could have emphasized that courts still regularly consider parties'

 control over key witnesses in, for example, deciding on motions to        Lrer I
                                                                                        venue under the

 general assumption that parties will make their own witnesses available at trial. See, e.g.,
                                                                                I

 FIMCO, Inc. v. Funk, C16-4109-LTS, 2016 WL 7106520, at *2 (N.              1.      Iowa Dec. 5, 2016) ("In

 considering the convenience of witnesses, 'the Court must focus on on-party witnesses, since it

 is generally assumed that witnesses within the control of the party c ling them, such as

 employees, will appear voluntarily in a foreign forum."' (quoting Co metic Warriors Ltd v.

 Abrahamson, 723 F. Supp. 2d 1102, 1106 (D. Minn. 2010) (internal uotation marks omitted))).

 1
  In fact, Plaintiffs implicitly recognize that they could not have subpoenaJ these witnesses by seeking to
 admit their deposition testimony in lieu of seeking to compel them to attend trial.
                                                                            I


                                                      5
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 6 of 8 PageID #: 4894




  In deciding motions to transfer, some courts have deemed the fact a farty's employees work

  outside of the court's 100-mile radius "of limited relevance." Id.; see also, e.g., Mylan

 Institutional LLC v. Aurobindo Pharma Ltd., 16-CV-00481-RWS-RlP, 2016 WL 9245112, at *4
                                                                        I


 (E.D. Tex. Nov. 14, 2016) ("Employees of a party or witnesses that party otherwise controls

 are often entitled to little weight in a transfer analysis because comp lsory process is not

 necessary to ensure that these witnesses attend trial.").

         Should Defendants call live witnesses whose depositions Platiffs have already entered

 into evidence, it is important to note that courts have expressed considerable concern where

 parties engage in gamesmanship by attempting to make witnesses un vailable during the

 opposition's case-in-chief while seeking to call these witnesses live i their own case. See, e.g.,
                                                                        I

 Buchwaldv. Renco Group, Inc., 2014 WL 4207113, at *1-2 (S.D.Nr 2014). As Judge Nathan

 explained in Buchwald v. Renco Group, Inc., a plaintiff may not seel<. to subpoena witnesses

 outside of a 100-mile radius to compel them to testify at trial, but thj court may "control the

 testimony of witnesses who will already be at trial." Id. at *2. Conslstent with Judge Nathan's

 observation, a Southern District of California judge quashed subpoeJas that would have

 compelled trial testimony outside of the 100-mile radius and held th~ witnesses could not testify

 in a defendant's case-in-chief unless the defendant made them availtle for plaintiffs' case-in-

 chief. Iorio v. Allianz Life Ins. Co., 2009 WL 3415689 (S.D. Cal. 2019). Thus, should

 Defendants procure their witnesses for their case-in-chief, this Courtieserves its right to permit

 Plaintiffs to both directly examine and cross-examine these witnesse .

         Ultimately, these arguments likely do not defeat the plain tex of Rules 45 and 32, which

 appear to permit Defendant to both shield their witnesses in this m        er and introduce the

 deposition testimony as part of their case.



                                                   6
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 7 of 8 PageID #: 4895




         2. Arguments in Favor of Defendants' Position

         First, Defendants argue the "Record Rule," which limits a co                reviewing an agency

  determination to the administrative record, applies in this case. Joint Pre-Trial Order, ECF Dkt.

 No. 119, at 8 (citing Sadeeq Ali v. Pompeo, 16-CV-3691 (KAM) (SJ·), 2018 WL 2058152, at *4

 (E.D.N.Y. May 2, 2018) (Bulsara, M.J.)). Second, Defendants argue even if the Record Rule

 does not apply, the witnesses' deposition testimony should be admitt d in full because the
                                                                            I
 witnesses are outside the subpoena power of the Court and are accordingly unavailable within

 the meaning of Rule 32, which allows any party to '"introduce any oier parts"' of the

 deposition transcript. Id. at 18-20 (quoting Fed. R. Civ. Pro. 32(a)(6     1

                                                                                ).




         Third, even if this Court denies Defendants' request to introd ce the remainder of the

 witnesses' deposition transcripts, Defendants ask this Court to admit portions of the deposition

 transcript "that in fairness should be considered with the part[s] intro!duced." Id. at 20 (quoting
                                                                        i
 Fed. R. Civ. P. 32(a)(6)); see also Joint Pre-Trial Order, ECF Dkt. Nb. 119, at 20-24
                                                                        I
                                                                        I




 (designating portions of witness transcripts). Defendants point to a tcent S.D.N.Y. order in

 which the district court limited deposition testimony to deposition d signations and counter-

 designations, along with pertinent objections, in support of this prop sition. Id. (citing New York

 v. U.S. Dep 't of Commerce, 18-CV-2921 (JMF) (S.D.N.Y. Oct. 25, 018).

         Though the witnesses are Defendant Department ofHomelid Security's employees,

 Defendants emphasize they need not make a reasonable effort to procure witnesses who reside

 outside of the Court's subpoena power before introducing their depo ition testimony at trial. Id.

 at 20 (citing Aristocrat Leisure Ltd. v. Deutsche Bank Trust Co. Am , 04 Civ 10014 PKL, 2009

 WL 3111766, at *20 (S.D.N.Y. Sept. 28, 2009) ("[There is] no easel w holding that, despite not

 appearing in the language of Rule 32(a)(4)(B), there is a requiremen that a party must show that



                                                  7
Case 1:18-cv-01599-WFK-ST Document 133 Filed 01/10/19 Page 8 of 8 PageID #: 4896




  they have made reasonable effort to procure the attendance ofwitnesrs that reside overseas

  before they may introduce deposition testimony of these witnesses at trial")).

                                           CONCLUSION

         As noted above, given the plain language of the Federal Rule , corresponding case law

  since Rule 45's 2013 amendment, and the reasons for which Rule 45 was amended in the first

  place, Defendants' posture with respect to this issue is stronger than   at of the Plaintiffs.

 Plaintiffs, recognizing these employees to be outside this Court's sub, oena power, have not

  sought their trial testimony. Rather, they have sought their depositior testimony pursuant to

 Rule 32, which designates witnesses outside the Court's subpoena power as unavailable. Rule

 32(a)(6) allows Defendants to both: (1) require Plaintiffs to introducj other parts of the

 deposition transcripts that ought to be considered in fairness with thJ parts already introduced

 and; (2) to introduce any other parts of the depositions. Thus, this C urt admits Defendants'

 deposition transcripts in full.




                                                                  s/WFK


 Dated: Brooklyn, New York
        January 10, 2019




                                                   8
